--------------------------------------------------------------------------------

Exhibit 10.3
 
EMPLOYMENT AGREEMENT
 
This AGREEMENT is entered into by and between LiveDeal, Inc. (“Company”), and
Gregg Thaler (“Thaler”), effective October 1, 2008.
 
WHEREAS, Company and Thaler desire to enter into an Agreement setting forth the
terms and conditions of Thaler’s employment with Company;
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, Employer and Thaler agree as follows:
 
1.
Role and Term of Agreement.

 
 
(a)
Role.

 
Thaler shall serve as Executive Vice President, Sales of the Company.  In this
role, Thaler reports to the Company’s CEO, Mike Edelhart.
 
 
(b)
Initial Term; Extensions.

 
The term of this Agreement shall be from October 1, 2008 through September 30,
2010.  The Agreement will be extended automatically for two years, unless
Company or Thaler provide 30 days’ written notice of intent not to renew.
 
2.
Duties and Responsibilities.

 
Thaler shall perform all of the duties of Executive Vice President, Sales as
well as such other tasks as may be assigned by the Company’s CEO.
 
3.
Compensation.

 
 
(a)
Base Salary.

 
Thaler shall be paid a base salary of $15,000 per month.  The parties both
acknowledge that this salary represents 100% of Thaler’s professional time and
energy being devoted to LiveDeal, Inc., and that this amount of time and energy
is consistent with that typically devoted by CEOs of startup technology
companies (“Full Time”).  Thaler’s base salary will be reviewed no less than
once each calendar year.
 
 
(b)
Override.

 
Thaler will receive an override of 3% of earned and collected revenue from the
Company’s Direct Sales business.  This override will be paid monthly based upon
the previous month’s sales revenue.  Commissions shall be paid on the 15th, or
on the last business day before the 15th, of each month.
 
 
(c)
Incentive Compensation.

 
In addition to the above, Thaler will receive the following Incentive
Compensation:
 
1.           For each month in which earned revenue from Direct Sales exceeds
120% of the amount in the Company’s 2009 Operating Budget, Thaler will earn a
bonus of:
 
 
 

--------------------------------------------------------------------------------

 
 
$3000 per month in fiscal Q1
$4000 per month in fiscal Q2
$4500 per month in fiscal Q3
$5000 per month in fiscal Q4
 
For this bonus b1 only, the payments for fiscal Q1 and fiscal Q2 are
guaranteed.  The bonus for Q3 and Q4 are not guaranteed.
 
2.           Milestone bonuses, which are paid once when the specified milestone
is reached:
 
Bonus for $8M in earned, collected revenue
 
  Fully vested options to purchase 10,000 shares of Company stock subject to the
limitations in section d) below.        
Bonus for 9M in earned, collected revenue
 
  Fully vested options to purchase 10,000 shares of Company stock subject to the
limitations in section d) below        
Bonus for positive p/1 contribution in or before Jan 2009
    $ 5,000              
Bonus for first $1M sales month
    $ 5,000  



 
 
(d)
Shares Compensation.

 
Subject to the Company’s Common Stock Option Plan, the vote of the Company’s
Board of Directors, and approval by the Company’s shareholders, Company will
offer Thaler, for his work as Executive Vice President, the option to purchase
150,000 shares in the Company.  Options will vest on the following schedule:
1/48th at the end of each month of employment.
 
In the event the Company experiences a “Change of Control” in ownership, which
is defined as an entity not currently an investor in the company owning more
than 50% of the total shares outstanding and/or owning materially all the
operating assets of the company, vesting of Thaler’s options under this
agreement will accelerate 12 months forward.  Mr. Thaler’s options would
immediately accelerate and vest an additional 12 months forward it upon or
within 180 days of, any change of control of the Company Mr. Thaler’s employment
was terminated not for cause.
 
 
(e)
Withholding and Deductions.

 
All compensation paid to Thaler shall be subject to withholding and deductions
required by law.
 
4.
Other Employment Benefits.

 
 
(a)
Medical Benefits.

 
Thaler and Thaler’ s eligible spouse and dependents, if any, shall be entitled
to participate in Company’s medical plan, if any, pursuant to the plan’s terms
and conditions and subject to the plan’s eligibility requirements, Nothing in
this Agreement shall preclude Company from terminating or amending any employee
benefit plan or program from time to time.
 
 
2

--------------------------------------------------------------------------------

 


 
(b)
Vacation Leave.

 
Thaler shall be entitled to vacation leave and personal days in accordance with
Company’s written policies regarding the accrual and use of vacation and
personal days.
 
 
(c)
Holidays.

 
Thaler shall be entitled to those paid holidays recognized by Employer.
 
 
(d)
Retirement.

 
Thaler shall be entitled to participate in Employer’s retirement plan, if any,
subject to that plan’s eligibility requirements and contribution limits.
 
 
(e)
Expense Reimbursement

 
Thaler shall be entitled to reimbursement of reasonable business-related
expenses upon providing satisfactory documentation to the Employer.
 
5.
Termination of Agreement.

 
Employer may terminate this agreement with or without cause at any lime.  If the
termination is without cause, Thaler shall be entitled to a lump sum payment
equivalent to his base pay for the 3-month period ending on the last day of the
month prior to the month in which notice is given, to be paid to Thaler within
15 days of receiving notice of his termination.  If, at the time of termination
without cause, revenue from Mr. Thaler’s areas of responsibility (currently the
Las Vegas direct sales operation) are within 90% of budget, Mr. Thaler will
receive, in addition to the base salary stated above, a lump sum payment equal
to the 3% management override earned during the 3-month period ending on the
last day of the month prior to the month in which notice is given.  If the
termination is with cause, Thaler shall not be entitled to any compensation
beyond the termination of his employment, nor shall he be entitled to notice,
beyond that required by law_ “Cause” for purposes of this Agreement shall
include any of the following events, occurring after the effective date of this
Agreement: (i) conviction of a felony, any act involving moral turpitude, or a
misdemeanor where imprisonment is imposed, (ii) commission of any act of theft,
fraud, material dishonesty, or falsification of any employment or other records
belonging to Employer, (iii) improper disclosure of the confidential or
proprietary information of Employer, (iv) any material breach of this Agreement,
which breach is not cured within thirty (30) days following written notice of
such breach, (v) a course of conduct amounting to gross incompetence or
violation of Employer’s employment policies, including but not limited to its
policies against discrimination and harassment, which course of conduct is not
abated within thirty (30) days following written notice of same, or
(vi) misappropriation of funds or property of Employer.
 
Thaler may terminate this Agreement at any time, upon 30 days’ notice to the
Employer.  Upon such termination by Thaler, he shall provide reasonable
assistance to the Employer in locating a successor.
 
6.
Non-Competition.

 
During employment with Company, Thaler will not compete with Company’s present
or contemplated business, nor will Thaler plan or organize any competitive
business activity.  Thaler will not enter into any agreement which conflicts
with Thaler’ s duties or obligations to Company.  Thaler will not during
employment with Company, and for one year thereafter, without Company’s consent,
solicit or encourage any employee, agent, independent contractor, supplier, or
consultant to terminate or alter a relationship with Company and/or its
employees.
 
 
3

--------------------------------------------------------------------------------

 
 
7.
Confidentiality.

 
Company and Thaler acknowledge and agree that during the term of this Agreement
and in the course of performing Thaler’ s duties hereunder, Thaler shall have
access to and become acquainted with Proprietary and Confidential Information
concerning the operation of Company.
 
Proprietary Information is all information and any idea whatever form, tangible
or intangible, pertaining in any manner to the business of Company, or its
employees, consultants, or business associates, which was produced by any
employee or consultant of Company, other than Thaler, in the course of his or
her employment or consulting relationship or otherwise produced or acquired by
or on behalf of Company.  All Proprietary Information not generally known
outside of Company’s organization or that of its customers, and all Proprietary
Information so known only Through improper means, shall be deemed “Confidential
Information”.  By example and without limiting the foregoing definition,
Proprietary and Confidential Information shall include, but not be limited to:
 
(i)     formulas, research and development techniques, processes, trade secrets,
computer programs, software, electronic codes, mask works, inventions,
innovations, patents, patent applications, discoveries, improvements, data,
know-how, formats, test results, and research projects;
 
(ii)    information about costs, profits, markets, sales, contracts and lists of
distributors;
 
(iii)   business, marketing, and strategic plans;
 
(iv)   forecasts, unpublished financial information, budgets, projections, and
customer identities, contact information, characteristics, preferences and
agreements;
 
(v)    Employee personnel files and compensation information.
 
“Confidential Information” includes all information that has or could have
commercial value or other utility in the business in which Company is engaged or
contemplates engaging, and all information of which the unauthorized disclosure
could be detrimental to the interests of Company, whether or not such
information is identified as Confidential Information by Company.
 
Company owns and has developed and compiled, and will develop and compile,
certain trade secrets, proprietary techniques and other Confidential Information
which have great value to its business.  This Confidential Information includes
not only information disclosed by Company to Thaler, but also information
developed or learned by Thaler during the course of employment with Company
 
Thaler will not, directly or indirectly, use, make available, sell, disclose or
otherwise communicate to any third party, other than in Thaler’s assigned duties
and for the benefit of Company, any of Company’s Confidential Information,
either during or after employment with Company.  Thaler acknowledges being aware
that the unauthorized disclosure of Confidential Information may be highly
prejudicial to its interests, an invasion of privacy, and an improper disclosure
of trade secrets.
 
 
4

--------------------------------------------------------------------------------

 
 
Thaler further agrees that all files, records, documents, equipment, and similar
items relating to Company’s business, whether prepared by Thaler or others, are
and shall remain exclusively the property of Company.
 
The obligations contained in this section shall survive termination of this
Agreement.
 
8.
Proprietary Rights, Inventions and New Ideas.

 
 
(a)
Definition.

 
The term “Subject Ideas or Inventions” includes any and all ideas, processes,
trademarks, service marks, inventions, designs, technologies, computer hardware
or software, original works of authorship, formulas, discoveries, patents,
copyrights, copyrightable works, products, marketing and business ideas, and all
improvements, know-how, data, rights, and claims related to the foregoing that,
whether or not patentable, are conceived, developed or created which: (i) relate
to the current or contemplated business or activities of Company; (ii) relate to
the actual or demonstrably anticipated research or development of Company; (iii)
result from any work performed by Thaler for Company; (iv) involve the use of
the equipment, supplies, facilities or trade secrets of Company; (v) result from
or are suggested by any work done by Company or at the request of Company, or
any projects specifically assigned to Thaler; or (vi) result from Thaler’s
access to any of the memoranda, notes, records, drawings, sketches, models,
maps, customer lists, research results, data, formulae, specifications,
inventions, processes, equipment or other materials of Company (collectively,
“Company Materials”).
 
 
(b)
Company Ownership.

 
To the fullest extent permitted by law, all right, title and interest in and to
all Subject Ideas and Inventions, including but not limited to all registrable
and patent rights which may subsist therein, shall be held and owned solely by
Company, and where applicable, all Subject Ideas and Inventions shall be
considered works made for hire.  Thaler shall mark all Subject Ideas and
Inventions with the copyright or other proprietary notice of Company, as
directed by Company, and shall take all actions deemed necessary by Company to
protect the rights of those parties therein.  In the event that the Subject
Ideas and Inventions shall be deemed not to constitute works made for hire, or
in the event that Thaler should otherwise, by operation of law, be deemed to
retain any rights (whether moral rights or otherwise) to any Subject Ideas and
Inventions, Thaler agrees to assign to Company, without further consideration,
Thaler’s entire right, title and interest in and to each and every such Subject
Idea and Invention.
 
The obligations contained in this section shall survive termination of this
Agreement.
 
9.
Assignment and Transfer.

 
Thaler’s rights and obligations under this Agreement shall not be transferable
by assignment or otherwise, and any purported assignment, transfer or delegation
thereof shall be void.  This Agreement shall inure to the benefit of, and be
binding upon and enforceable by, any purchaser of substantially all of Company’s
assets, any corporate successor to Company or any assignee thereof, provided
Thaler agrees upon disclosure of any sale or transfer of assets that such
transaction does not constitute a Change in Control as defined in Section 5 of
this Agreement
 
10.
No Inconsistent Obligations.

 
Thaler is aware of no obligations, legal or otherwise, inconsistent with the
terms of this Agreement or with undertaking employment with Employer.  Thaler
will not disclose to Company, or use, or induce Company to use, any proprietary
information or trade secrets of others, including prior employers of
Thaler.  Thaler represents and warrants that Thaler has returned all property
and confidential information belonging to all prior employers.
 
 
5

--------------------------------------------------------------------------------

 
 
11.
Miscellaneous.

 
 
(a)
Governing Law and Forum Selection.

 
This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada without regard to its conflict of law principles and any
dispute arising under this Agreement shall be adjudicated exclusively in the
state and federal courts of Santa Clara County.
 
 
(b)
Entire Agreement.

 
This Agreement contains the entire agreement and understanding between the
parties hereto and supersedes any prior or contemporaneous written or oral
agreements, representations and warranties between them respecting the subject
matter hereof.
 
 
(c)
Amendment.

 
This Agreement may be amended only by a writing signed by Thaler and by a duly
authorized representative of Company.
 
 
(d)
Severability.

 
If any term, provision, covenant or condition of this Agreement, or the
application thereof to any person, place or circumstance, shall be held to be
invalid, unenforceable or void, the remainder of this Agreement and such term,
provision, covenant or condition as applied to other persons, places and
circumstances shill remain in full force and effect.
 
 
(e)
Construction.

 
The headings and captions of this Agreement are provided for convenience only
and are intended to have no effect in construing or interpreting this
Agreement.  The language in all parts of this Agreement shall be in all cases
construed according to its fair meaning and not strictly for or against Company
or Thaler.
 
 
(f)
Rights Cumulative

 
The rights and remedies provided by this Agreement are cumulative, and the
exercise of any right or remedy by either party hereto (or by its successor),
whether pursuant to this Agreement, to any other agreement, or to law, shall not
preclude or waive its right to exercise any or all other rights and remedies.
 
 
(g)
Nonwaiver.

 
No failure or neglect of either party hereto in any instance to exercise any
right, power or privilege hereunder or under law shall constitute a waiver of
that right or any other right, power or privilege.  All waivers by either party
hereto must be contained in a written instrument signed by the party to be
charged and, hi the case of Company, by an officer of Company (other than
Thaler) or other person duly authorized by Company.
 
 
6

--------------------------------------------------------------------------------

 
 
 
(h)
Notices.

 
Any notice, request, consent or approval required or permitted to be given under
this Agreement or pursuant to law shall be sufficient if in writing, and if and
when sent by certified or registered mail, with postage prepaid, to Thaler’s
residence (as noted in Company’s records), or to Company’s principal office, as
the case may be.
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date set forth below.
 
 
By:
/s/ Mike Edelhart
 
/s/ Gregg Thaler
 
Mike Edelhart, CEO Live Deal, Inc.
 
Gregg Thaler
         
Dated:
November 25, 2008
 
Dated:
November 25, 2008

 
 
7

--------------------------------------------------------------------------------